UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MISSOURI
SOUTHERN DIVISION

BIGFOOT ON THE STRIP, LLC,
Plaintiff,
v. Case No. 6:18-CV-03155

RANDY WINCHESTER,
EMIL_Y WINCHESTER,

V\./VVVVVVV\/

Defendants.
CERTIFICATE~OF SERVICE

The undersigned hereby certifies that a true and correct copy of Plaintist Second
lnterrogatories to Defendant Emily Winchester, Plaintiff’s Second Interrogatories to Defendant
Randy Winchester, Plaintist Second Request for Production of Documents to Defendant Emily
Winchester, and Plaintist Second Request for Production of Documents to Defendant Randy
lWinchester were served

via electronic transmittal in (x) Word Format ( ) on diskette
(x) .pdf Format ( ) on CD-ROM
( ) WordPerfect Format (x) e-mail attachment

on the 12th day of March 2019 to
ATTORNEYS FOR DEFENDANTS:

Jennifer R. Johnson

Email: jjohnson@hinklaw.com
Michelle R. Stewart

Email: mstewart@hinklaw.com
Hinkle Law F irm LLC

6800 College Boulevard, Ste. 600
Overland Park, KS 66211
Telephone: (913) 345-9205
Facsimile: (913) 345-4832

NEALE & NEWMAN, L.L.P.

B an D. Fisher, #65904
yan D. Frazicr, #69081

1949 East Sunshine, Suile ]-130
P.O. ch 10327
Springfield, MO 65808-0327
Telephone: (417) 882-9090
Facsimile: (417) 882-2529
Email: bfisher@nnlaw.com

rfrazier@nnlaw.com
ATTORNEYS FOR PLAINTIFF

